Order, Family Court, New York County (Leah Ruth Marks, J.), entered March 6, 1991, which only conditionally granted the motion of appellants non-party witnesses, the New York City Board of Education and Linda Marks, Assistant Principal of Louis Brandéis High School, to quash a subpoena duces tecum served upon them in this Family Court Act article 3 juvenile delinquency proceeding, affirmed, without costs. Rosenberger and Wallach, JJ., concur, each in a separate memorandum, in both of which Murphy, P. J., concurs; Carro and Ross, JJ., dissent in a memorandum by Carro, J., all as follows: